—Order, Supreme Court, New York County (Walter Tolub, J.), entered on or about June 9, 1998, which, in an action to foreclose a mechanic’s lien, granted defendant building owner’s motion to dismiss the complaint for failure to state a cause of action, discharged the lien, and denied plaintiff’s cross motion to amend the complaint, unanimously affirmed, with costs.
The action was properly dismissed on the grounds that even under the proposed amended complaint, plaintiffs service of the notice of lien on the owner and contractor predated its filing of the notice of lien with the County Clerk, in violation of Lien Law former §§ 11 and 11-b requiring that such service be made either simultaneously or after such filing, and that such requirement is strictly enforced (see, 146 W. 45th St. Corp. v McNally, 188 AD2d 410). Concur — Tom, J. P., Wallach, Lerner, Saxe and Buckley, JJ.